Citation Nr: 1002780	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a dental disorder other 
than for Teeth #1, 7, 9, 10, 18, 31, & 32 for VA compensation 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  

In December 2006, the Board denied the Veteran's claim for 
service connection for a dental disorder for VA compensation 
purposes.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2009 memorandum decision, the Court vacated the 
Board's determination and remanded the matter for further 
adjudication.  

Further review of the claims folder indicates that, by an 
August 1948 rating action, the RO granted service connection 
for Teeth #1, 7, 9, 10, 18, 31, & 32.  This grant appears to 
have been rendered for VA compensation purposes as it lists 
"0%" on the sheet.  Specifically, in the letter notifying 
the Veteran of that decision, the RO also informed him that, 
"[i]f at any time . . . [he was] in need of dental 
treatment," he should contact the local VA Chief of Dental 
Service for an appointment.  See 38 C.F.R. § 17.161(c) (which 
stipulates that the significance of a finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of a timely application and one-time 
treatment).  A subsequent rating in 1949 was noted as being 
for outpatient treatment purposes only.  Importantly, 
beginning with the rating decision dated in August 2008, the 
RO began carrying forward the conclusions from the August 
1948 rating decision and listed Teeth #1, 7, 9, 10, 18, 31, & 
32 as being "injured by trauma in service".  Consequently, 
the Board has defined the issue currently on appeal as 
entitlement to service connection for a dental disorder other 
than for Teeth #1, 7, 9, 10, 18, 31, & 32 for VA compensation 
purposes.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Service connection may be granted for a dental condition of 
each tooth and periodontal tissues shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. 
§ 3.381(b).  

After a complete and thorough review of the claims folder, 
the Board concludes that the Veteran served in combat during 
his active duty.  Multiple service personnel records indicate 
that he participated in battles and campaigns in the 
Ardennes, Central Europe, the Rhineland, and Northern France.  
One service personnel record in particular reflects his in-
service duties as an aircraft engine mechanic who "[h]elped 
in [the] mechanical maintenance and repair of . . . 
observation plane[s] . . . [and who] made possible mechanical 
repairs when in [the] field."  Another service personnel 
report notes that his occupation at discharge was that of a 
cannoneer.  

Further, in an August 2008 rating action, the RO granted 
service connection for posttraumatic stress disorder (PTSD).  
In so doing, the RO acknowledged that the Veteran's service 
personnel records document his participation in several 
battles in Europe.  Based on this evidence, the RO concluded 
that the Veteran did indeed serve in combat during his active 
duty.  Thus, in the present appeal, the Board concedes the 
Veteran's in-service combat exposure.  

Currently, the Veteran contends that he lost teeth in his 
maxillary left quadrant as a result of having been hit in his 
face with a rifle butt during combat service in 1945.  In a 
statement received at the RO in September 2009, a fellow 
serviceman explained that, during a night mission in the 
Ardennes in 1945, the Veteran was hit in the mouth or face 
with a hard object-possibly a rifle.  

Under the law, VA is required to accept a combat veteran's 
statements as to injuries sustained in combat, so long as the 
statements are consistent with the circumstances, conditions, 
or hardships of the veteran's service and there no is clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  After a 
careful review of the claims folder, the Board finds that the 
Veteran's assertions that he sustained a traumatic blow to 
his mouth during his combat service in Europe are consistent 
with the circumstances of his conceded combat duty.  
Importantly, the claims folder contains no evidence refuting 
this assertion.  

The Board acknowledges that, at a VA dental examination 
conducted in May 2002, the examiner found no evidence of 
traumatic loss of teeth.  Importantly, however, the examiner 
provided no rationale for this conclusion.  Rather, he simply 
noted that "[t]he previous rating board decision found no 
evidence of trauma" and that the Veteran's service treatment 
records do not support the Veteran's contentions.  

Of particular significance to the Board in this matter is the 
fact that, as discussed earlier herein, the August 1948 
rating action granted service connection for Teeth #1, 7, 9, 
10, 18, 31, & 32 for VA compensation purposes, and the RO, 
beginning with an August 2008 rating decision pertaining to 
other issues, currently lists those teeth as being injured by 
trauma in service.  Further, and also as previously noted 
herein, the Veteran's contentions that he sustained a 
traumatic blow to his mouth during his combat service in 
Europe are consistent with the circumstances of his conceded 
combat duty.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

As the May 2002 VA examiner's opinion was based on an 
inaccurate factual premise and included no rationale, the 
Board finds that the conclusion is of little probative value.  
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion").  

Based on this evidentiary posture, the Board concludes that a 
remand of the Veteran's claim is necessary.  Specifically, on 
remand, the Veteran should be accorded a VA dental 
examination to determine whether he has a dental disorder 
(other than one involving Teeth #1, 7, 9, 10, 18, 31, & 32) 
that is consistent with the conceded in-service blunt trauma 
to his face when he was hit by a rifle butt.  

Moreover, the Veterans Claims Assistance Act (VCAA) requires 
that, upon receipt of a complete or substantially complete 
application for benefits, VA notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice must inform the claimant of 
any information and evidence not of record (1)  that is 
necessary to substantiate the claim; (2)  that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  

While the VCAA notification letter issued to the Veteran in 
August 2003 in the present case provided the Veteran with a 
discussion of the general service connection requirements and 
of the type of information and evidence not of record that VA 
would seek to provide and that he was expected to provide, 
this document did not include notice specific to the 
Veteran's claim.  In other words, the letter did not inform 
the Veteran of the need for competent evidence of a 
relationship between either a dental disorder of a tooth 
(other than Teeth #1, 7, 9, 10, 18, 31, & 32) or periodontal 
tissues-and his combat trauma.  The Court held in this 
particular case that such notice should be provided.  But see 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice need not be "veteran specific").  Thus, on 
remand, a corrective VCAA notice letter should be issued to 
him.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue to the Veteran a corrective 
VCAA notice letter with regard to his 
claim for service connection for a 
dental disorder other than for Teeth 
#1, 7, 9, 10, 18, 31, & 32 for VA 
compensation purposes.  The letter 
should inform the Veteran of the need 
for competent evidence of a 
relationship between either a dental 
disorder of a tooth (other than 
Teeth #1, 7, 9, 10, 18, 31, & 32) or 
periodontal tissues-and his combat 
trauma.  

2.  Thereafter, schedule the Veteran 
for a VA dental examination to 
determine the nature, extent, and 
etiology of any dental disorder other 
than for Teeth #1, 7, 9, 10, 18, 31, & 
32 that he may have.  The claims folder 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  All 
pertinent pathology found on 
examination should be noted in the 
report of the evaluation.  

For any dental disorder other than for 
Teeth #1, 7, 9, 10, 18, 31, & 32 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder is consistent with 
the conceded in-service blunt trauma to 
his face when he was hit by a rifle 
butt during combat service in Europe in 
1945.  Complete rationale should be 
given for all opinions.  

3.  Following the completion of the 
above, re-adjudicate the issue of 
entitlement to service 
connection for a dental disorder other 
than for Teeth #1, 7, 9, 10, 18, 31, & 
32 for VA compensation purposes.  If 
the decision remains in any way adverse 
to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


